Citation Nr: 0501151	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  00-09 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a personality disorder 
with alcohol dependence (claimed as an a superimposed 
acquired psychiatric disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1963 to April 1966 
and from September 1967 to May 1968.

This appeal is from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board of Veterans' Appeals remanded this case in January 
2004 for the RO to request the veteran to authorize VA to 
obtain certain private treatment records and any others he 
believed could substantiate his claim.  In June 2004, the 
veteran submitted a signed authorization for VA to obtain the 
certain private psychiatric treatment records for the period 
2000 through 2001 on his behalf.  The veteran's claims file 
contains two letters from the named psychiatrist dated in 
2000, but no actual treatment records.  Dr. Luttrell's 
October 2000 statement reported the veteran's attendance at 
therapy sessions.  VA must request the therapy session 
records the veteran authorized VA to request to discharge its 
duty to assist him in prosecuting his claim.  38 C.F.R. 
§ 3.159(c)(1) (2004).

Accordingly, the case is REMANDED for the following action:

1.  Execute the request for treatment 
records from A. Luttrell, M.D., for the 
period 2000 through 2001 authorized by 
the veteran's June 2004 authorization for 
the release of records.  Obtain an 
updated authorization if necessary.  See 
VA Form 21-4142, Block B.

2.  If Dr. Luttrell does not provide 
treatment records as requested, notify 
the veteran of the failure to obtain the 
records, describing VA's attempts to 
obtain them.  38 C.F.R. § 3.159(e) 
(2004).

3.  Readjudicate the claim at issue.  If 
the claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




